Citation Nr: 1736917	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  10-22 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania
 
 
THE ISSUES
 
1.  Entitlement to a compensable rating for bilateral hearing loss disability.
 
2.  Entitlement to service connection for an acquired psychiatric disorder.
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant


ATTORNEY FOR THE BOARD
 
E. Ko, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from October 1984 to October 1988. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Board remanded the case in March 2011 and November 2012 for further development.
 
The Veteran testified at a September 2011 travel board hearing before the undersigned.  A copy of the transcript is of record.

The Veteran was previously represented by an attorney who is no longer accredited to represent claimants before VA.  In March 2017 the appellant was informed of this fact, and of his right to appoint a new representative.  To date the claimant has elected to represent himself.
 
The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT
 
The Veteran's bilateral hearing loss is not manifested by worse than level I hearing in the right ear and level II in the left ear.
 
 
CONCLUSION OF LAW
 
The criteria for a compensable schedular rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).
 

REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act
 
With respect to the claim decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Further, the Board finds that there has been substantial compliance with its March 2011 and November 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).
 
Increased Rating
 
Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second. 

To evaluate the degree of disability due to a hearing loss the provisions of 38 C.F.R. § 38 C.F.R. § 4.85 establish eleven auditory acuity levels from Level I for essentially normal acuity to Level XI for profound deafness. Tables VI and VII as set forth in 38 C.F.R. § 4.85are used to calculate the rating to be assigned. 

"[T]he assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

An August 2003 rating decision granted entitlement to service connection for a hearing loss.  Following a December 2005 increased rating request, a November 2006 rating decision continued a noncompensable rating for bilateral hearing loss, which was confirmed in a January 2008 Board decision.  Following a January 2009 claim of entitlement to an increased rating a December 2009 rating decision continued a noncompensable rating for bilateral hearing loss.  The Veteran appealed for an increased rating for his hearing loss. 

At a May 2009 VA examination, an audiogram showed pure tone thresholds, in decibels, as follows:
 
 
 
 
HERTZ
 
 
 
1000
2000
3000
4000
AVG
RIGHT
50
55
55
60
55
LEFT
55
55
55
60
56.25
 
Speech discrimination scores were 100 percent in the right ear and 88 percent in the left ear.  The functional impact of the Veteran's hearing loss included difficulty hearing and understand other people.
 
The Veteran was afforded an April 2017 audiological examination.  An audiogram showed pure tone thresholds, in decibels, as follows:
 
 
 
 
HERTZ
 
 
 
1000
2000
3000
4000
AVG
RIGHT
40
45
50
55
48
LEFT
40
50
50
55
49
 
Speech recognition scores were 96 percent in the right ear and 94 percent in the left ear.  The functional impact of his hearing loss included difficulty hearing without his hearing aids and difficulty with low level speakers with hearing aids.

In his January 2009 claim of entitlement to an increased rating for bilateral hearing loss, the Veteran claimed that his hearing had gotten worse since the last decision.  He reported that he needed to wear hearing aids to have a normal conversation.  

Applying the values of the 2009 audiological examination to the rating criteria results in a numeric designation of Level I in the right ear and Level II in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of this level of hearing impairment to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  
 
Applying the values of the 2017 audiological examination to the rating criteria results in a numeric designation of Level I in both ears.  See 38 C.F.R. § 4.85, Table VI.  Application of this level of hearing impairment to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  
 
It bears repeating that the assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.

Even after considering the Veteran's reports as to the effects of his hearing loss on his daily life, to include difficulty hearing others and complications with hearing aid use, the evidence shows that the schedular rating criteria for a compensable rating are not met. 

Accordingly, the Board finds that the audiometric findings preponderate against entitlement to a compensable schedular rating. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Staged ratings are not appropriate in light of the evidence and the law governing this rating.

 
ORDER
 
Entitlement to a compensable rating for bilateral hearing loss disability  is denied.
 
 
REMAND
 
The Board finds that there was substantial compliance with its November 2012 remand directives.  Unfortunately, the military personnel records provided to VA by the National Personnel Service Records Center in response to the remand directives are largely illegible.  Hence, a remand is required to attempt obtain legible copies of these records.
 
Further, the evidence shows that during the appellate term the Veteran has been diagnosed with a number of psychiatric disorders, including, but not limited to, post-traumatic stress disorder, depression, and bipolar disorder.  In January 2009, the Veteran claimed that his acquired psychiatric disorder, including depression and anxiety, was secondary to his service-connected disorders.  In an October 2008 statement, the Veteran reported that he suffered from stress and anxiety because he blamed himself for not "being able to cope [with his tinnitus and hearing loss]."  Hence, the Board finds that a VA medical opinion is warranted as to whether there is a link between the Veteran's psychiatric disorders and his service-connected disabilities.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  Attempt to obtain legible copies of all military personnel records provided by the National Personnel Service Records Center.  If the RO cannot obtain legible copies of the claimant's military personnel records it must specifically document the attempts that were made to obtain them, and explain in writing why further attempts to obtain them would be futile.  The RO must then: (a) notify the claimant of the specific legible copies of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, schedule the Veteran for a psychiatric VA examination to determine the nature and etiology of any diagnosed acquired psychiatric disorders, to include post-traumatic stress disorder, depression, and bipolar disorder.  Following the examination the examiner must address the following questions:
 
i.  Whether it is at least as likely as not that any diagnosed psychiatric disorder, including post-traumatic stress disorder, is related to the Veteran's military service; and
 
ii.  Whether it is at least as likely as not that any diagnosed psychiatric disorder, including post-traumatic stress disorder, is caused or aggravated by any service connected disorder or combination of service-connected disabilities.
 
A complete rationale must be provided for any opinion or conclusion expressed.  As this Veteran did not serve in combat the examiner must identify what evidence independently corroborates any stressor which forms the foundation for any diagnosis of posttraumatic stress disorder.  

The examiner is to be provided access to the claims folder, a copy of this remand, and access to Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  
 
3.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  
 
4.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  
 
5.  Then, after completing any other development that may be indicated, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


